Citation Nr: 0012693	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-14 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a nervous disorder due 
to 
chemical exposure in service.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1949 to 
December 1952 and from August 1954 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDING OF FACT

The evidence does not establish that the veteran was exposed 
to chemicals while on active duty.


CONCLUSION OF LAW

The veteran's nervous disorder was not incurred or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a nervous disorder as due to exposure to 
chemicals in service.  Specifically, he asserts that he was 
exposed to chemicals while serving in Hanau, Germany during 
World War II.  He asserts that the base in Hanau was a 
chemical warfare depot with storage bunkers for gases, 
chemicals and bombs.  He further asserts that he was required 
to deal with explosions at the depot and put out fires.

The Board notes initially that the veteran has met his burden 
of submitting a well-grounded claim in this matter.  The 
veteran must satisfy three elements for his claim for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  To that end, the Board observes that the 
veteran has been diagnosed with major depression in VA 
hospitalization and outpatient medical records.  In addition, 
a letter from the VA hospital in Madison, Wisconsin, contains 
an opinion that "although our records do not indicate direct 
cause and effect of [the veteran's] neuropyschological 
disorder, it seems plausible that some or all of his symptoms 
could be related to a type of neurotoxic chemical exposure 
while in military service as he so claims."  Therefore, with 
the veteran's indication that he was exposed to chemicals in 
service, his diagnosis and the medical opinion noting the 
plausibility of a link between exposure and service, the 
claim must be deemed well grounded.  As the claimant meets 
his burden of establishing a well-grounded claim, VA has a 
duty to assist the claimant in developing his claim.  See 
Epps v. Gober, 126 F.3d 1464, 1467-1469 (1997).

In order to comply with this duty to assist, the RO has 
undertaken to determine whether service records corroborate 
the veteran's account of exposure to chemicals in service.  
The record shows that the RO contacted the United States 
Armed Services Center for Research of Unit Records (USCRUR) 
and that in July 1999, that office responded saying that it 
was unable to determine that herbicides were stored in Hanau 
or Giessen, Germany.  That office also informed the RO that 
more information might be available from other listed 
sources.  As such, the RO also contacted the Department of 
the Army and, in August 1999, the Department of the Army 
responded to an inquiry by noting that the Biological 
Chemical Command had been contacted and that there were no 
records to indicate that there was a chemical weapons 
stockpile in or near Hanau or Giessen area from 1949 to 1952.

In addition, while the medical opinion listed above is 
sufficient to well ground the claim, the Board does not find 
the medical opinions of record sufficient to establish 
entitlement to service connection for the depression as due 
to chemical exposure in service.  The Board has considered VA 
hospitalization and outpatient treatment records in making 
this decision.  

VA outpatient medical records covering the period from June 
1991 to November 1998 show that the veteran has consistently 
reported symptoms of anxiety and depression.  In August 1991, 
the veteran complained of nervous tension at night.  While 
the Board accepts that the veteran has a currently diagnosed 
disorder, the most probative pieces of evidence relate to the 
claimed link between the veteran's service and his current 
disability.  Specifically, the Board points to an outpatient 
medical note dated June 1998 and a letter from the VA 
hospital at Madison dated July 1998.  The June general 
treatment note describes the veteran's problems with major 
depression and the physician comments on the possible link to 
service.  She notes that the veteran experiences nervous 
attacks and that since she does not know the etiology of 
these treatment resistant attacks and the veteran claims the 
attacks happened shortly after exposure, she could not say 
that there was not some relationship.  

In July, a registered nurse from the VA hospital also wrote 
that the records did not indicate direct cause and effect of 
his nueropsycholoical disorder, it seems plausible that some 
or all of the symptoms could be related to a type of 
neurotoxic chemical exposure while in the military as the 
veteran claimed.

The Board recognizes that these opinions note a possible 
relationship between chemical exposure and the current 
disorder.  However, there is no evidence that the veteran was 
exposed to any chemicals in service.  The Department of the 
Army and the USCRUR have both been contacted in regards to 
this claim and neither have any evidence that chemicals were 
stored in Hanau, Germany as reported by the veteran.  
Further, while the opinions from the VA hospital and VA 
outpatient treatment note the plausibility of the veteran's 
claim, both opinions note that no causal relationship has 
been shown by medical documentation, and therefore, the Board 
must find that these opinions, while sufficient to well 
ground the claim, do not establish that there is a link 
between the current mental disability and service.  


ORDER

Entitlement to service connection for a nervous disorder is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

